976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Ervin ALTIZER, Jr., Plaintiff-Appellant,v.Thomas SCOTT, Individually and as Correctional Officer;Unknown Defendants, Persons, who, in their individualcapacity, while purporting to exercise color of authority ofstate law have participated in the acts complained of hereinand the complete extent of their participation and/orknowledge of their identity is not currently known toplaintiff and, of which, in either whole or part, shared inthe responsibility for committing the acts redressed hereinand/or shared in the clearly established constitutionalresponsibility for preventing the acts redressed herein andeither intentionally failed or recklessly refused to preventthe illegal, unlawful, and/or unconstitutional wrongsredressed herein and, of which, further, in either whole orpart, have entered into a common scheme or plan amongthemselves and/or others unknown to abuse color of authorityof state law to inflict upon plaintiff the illegal,unlawful, and/or unconstitutional acts, practices, and/orprocedures violative of, repugnant to and/or inconsistentwith the clearly established rights, privileges, and/orimmunities secured to plaintiff by the Constitution of theUnited States, Defendants-Appellees.
No. 92-6617.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 18, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-91-145)
Frank Ervin Altizer, Jr., Appellant Pro Se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
Affirmed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Frank Altizer appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Altizer v. Scott, No. CA-91-145 (E.D. Va.  May 12, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED